Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on August 03, 2022.
Response to Amendment
3.	Applicant’s amendment filed on 08/03/2022, with respect to claims 52-71 has been received, entered into the record and considered.
4.	As a result of the amendment claims 60-61 and 70-71 has been amended.
5.	Claims 52-71 remain pending in this office action.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 07/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
7.	Applicant’s filed Terminal Disclaimer has been received and approved. Accordingly, examiner withdrawn the pending Double Patenting rejection from the clams.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 52-59, and 52-69 are rejected under 35 U.S.C. 103 as being unpatentable over Allawi et al (US 2014/0143224 A1), in view of Ierullo (US 2013/0151954 A1).
As per claim 52, Allawi discloses:
- a method for providing supplemental content to accompany an ebook, comprising (method for searching for additional content (i.e. supplemental content) in an electronic book, Abstract, Para [0021], [0031]”),
- receiving a user input selecting a portion of text in the ebook displayed on a user device (user selection is received on a portion of text in an ebook, Fig. 1, item 110, Abstract, Para [0006], [0025]”),
- transmitting, from the user device, the query to a remote database, wherein the remote database is searched for the supplemental content based on the query (user transmitting the keyword from his or her device to search engine (i.e. remote database) for additional information (i.e. supplemental content), (Para [0006], [0021], [0045]”), 
- receiving, at the user device, the supplemental content (additional information is received, Para [0006], [0021], [0045]), 
- and generating for display, at the user device, the supplemental content (displaying the additional information, Para [0021], [0025], [0045]), 
Allawi does not explicitly disclose retrieving, at the user device, a manifest file for the ebook, wherein the manifest file indicates a chapter summary of the ebook from which the portion of text was selected. However, in the same field of endeavor Ierullo in an analogous art discloses retrieving, at the user device, a manifest file for the ebook, wherein the manifest file indicates a chapter summary of the ebook from which the portion of text was selected (a metadata file (i.e. manifest file) with the summary of the eBook for the selected portion of the text is retrieved, Para [0030], Fig. 1, 5-6), 
Allawi does not explicitly disclose generating, at the user device, a query for the supplemental content based on the chapter summary. However, in the same field of endeavor Ierullo in an analogous art discloses generating, at the user device, a query for the supplemental content based on the chapter summary (a qyery is generated for selected character for supplemental content, Para [0021] - [0022], Fig. 1-2, 5-6).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Allawi with the teaching of Ierullo by modifying Allawi such that receiving a selection of a portion from an eBook for additional content using the metadata file of Ierullo for retrieving related content of interest from a source outside the eBook. The motivation for doing so would be gaining more knowledge for an interested or unknown term in an electronic Book easily. 
As per claim 53, rejection of claim 52 is incorporated, and further Ierullo discloses:
- wherein the manifest file indicates a title of the ebook and a chapter name of the ebook from which the portion of text was selected (title of the book and chapter of the book, Para [0018], Fig. 1, 5-6).
As per claim 54, rejection of claim 53 is incorporated, and further Ierullo discloses:
- selecting a first keyword from the chapter summary (selecting interested term from the chapter (i.e. highlighting Jonathan (i.e. keyword) from the chapter, Para [0019], [0021]).
As per claim 55, rejection of claim 53 is incorporated, and further Ierullo discloses:
- wherein generating the query comprises generating the query based on: (a) the title; (b) the chapter name; (c) the first keyword of the chapter summary; or (d) a combination thereof (generating highlighted term (i.e. generating query) based on chapter summary, Para [0021] - [0022], Fig. 1, 5-6).
 As per claim 56 rejection of claim 52 is incorporated, and further Allawi discloses:
- receiving a plurality of search results in response to transmitting the query, the plurality of search results comprising the supplemental content (search result with additional content (i.e. supplemental content), Para [0006], “The result set includes at least the first results list presented as a set of user-selectable links to additional information”, Fig. 2-3).
As per claim 57, rejection of claim 56 is incorporated, and further Allawi discloses:
- receiving a user input selecting the supplemental content from among the plurality of search results (user selection (i.e. user input) for additional content (i.e. supplemental content), Fig. 3, Para [0026], [0028]).
As per claim 58, rejection of claim 52 is incorporated, and further Allawi discloses:
- parsing, at the user device, the portion of text to determine a second keyword in the portion of text (parsing user selected area for keyword determination, Para [0023]).
  As per claim 59, rejection of claim 58 is incorporated, and further Allawi discloses:
- wherein generating the query is further based on the second keyword in the portion of text (second keyword, Para [0036], claim 16, line 1-5, “determine a second keyword from the user selection of the electronic document; transmit the second keyword to the search engine”).
As per claims 62-69,
Claims 62-69 are system claims corresponding to method claims 52-59 respectively and rejected under the same reason set forth to the rejection of claims 52-59 above.

10.	Claims 60-61 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Allawi et al (US 2014/0143224 A1), in view of Ierullo (US 2013/0151954 A1), as applied to claim 52 and 62 above, and further in view of O’Donoghue et al (US 2015/0046783 A1).
As per claim 60, rejection of claim 60 is incorporated, 
Combined method of Allawai and Ierllo does not explicitly disclose identifying user preference information for the supplemental content; wherein generating the query is further based on the user preference information. However, in the same field of endeavor O’Donoghue in an analogous art disclose identifying user preference information for the supplemental content; wherein generating the query is further based on the user preference information (a user can filter the annotated terms (i.e. user preference) for supplemental content, Para [0044], last 3 lines, and keywords (i.e. query) is generated based on user preference, Para [0041], line 7-9, Fig. 5, Para [0044]),
Combined method of Allawai and Ierllo does not explicitly disclose identifying content control information for the supplemental content; wherein generating the query is based on the content control information. However, in the same field of endeavor O’Donoghue in an analogous art disclose identifying content control information for the supplemental content; wherein generating the query is based on the content control information (The
menu also allows a user to hide the terms from unread chapters to avoid unwanted revealing of unread book content (i.e. content control information for supplemental content), and selecting keyword (i.e. query) for supplemental content, Para [0044]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Allawi as previously modified with Ierllo, with the teaching of O’Donoghue by modifying Allawai such that selected keywords are used to find related supplemental content associated with the selected keword or term in an e-book reader. The motivation for doing so would be detecting more specific keyword or term from a chapter of an e-book to deep dive the content of that particular term or keyword. 
As per claim 61, rejection of claim 60 is incorporated:
Combined method of Allawai and Ierllo does not explicitly disclose wherein the supplemental content includes one or more of a television show, a television series, a movie, a cartoon, an animated movie, a song, a music video, a media content item inspired by an original story corresponding with the ebook, a live action content item, and a portion thereof. However, in the same field of endeavor O’Donoghue in an analogous art disclose wherein the supplemental content includes one or more of a television show, a television series, a movie, a cartoon, an animated movie, a song, a music video, a media content item inspired by an original story corresponding with the ebook, a live action content item, and a portion thereof (supplemental content includes film about the keyword, videos, websites, etc., Para [0046], line 11-17). 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Allawi as previously modified with Ierllo, with the teaching of O’Donoghue by modifying Allawai such that selected keywords are used to find related supplemental content associated with the selected keword or term in an e-book reader. The motivation for doing so would be detecting more specific keyword or term from a chapter of an e-book to deep dive the content of that particular term or keyword
As per claims 70-71,
Claims 70-71 are system claims corresponding to method claims 60-61 respectively and rejected under the same reason set forth to the rejection of claims 60-61 above.
	Response to Arguments
11.	Applicant's arguments filed on 08/03/2022 with respect to claim 52-71 have been fully considered but they are not persuasive.
In response to applicant’s argument in page 7, applicants argued that, neither the cited portions of Ierullo, nor any other portions, disclose generating a query "based on" a chapter summary. In Ierullo, the summaries are the searched-for content, not the basis from which queries are generated.
Examiner disagree and respectfully response that, Ierullo teaches a query for supplemental content based on the chapter summary. Examiner Broadest reasonable interpretation: Fig. 1, of Ierullo shows an e-book reader with chapter 4 and summary section 116. When the user read the e-book and highlight a character (i.e. keyword or term (generating query) such as Jonathan), supplemental content about Jonathan will display at 104 (Para [0017] - [0019], [0021] - [0022]. Examiner Broadest reasonable interpretation is based on applicant’s specification. For example, applicant’s specification, Para [0004], line 10-12 recites, some books may have tag lines that are associated with a reference source and which may also have some associated media items. Para [0017] of applicant’s specification, line 3-6 states that, the page or chapter in the manifest file may also be associated with metadata including chapter summary information and keywords which may be used to augment a search for relevant supplemental content. Para [0024] of applicant’s specification recites, the keywords may be obtained from metadata associated with the ebook in the ebook file. Para [0046, line 32-34 states that, The supplemental content links may be stored by the media guidance application in the metadata for the ebook file or in a remote ebook database. Para [0057] describes how metadata used to details about the book and supplemental content identified for the ebook.
Accordingly, it is reasonably understood that, query for supplemental information can be generated from metadata provided by the e-book reader. 
Therefore, Ierullo also reasonably teaches storing supplemental information as metadata or tag, which is generated based on chapter summary, as claimed. See Fig. 5, Para [0030] - [0031], Fig. 6, Para [0044].
Therefore, examiner firmly believe that, Ierullo reasonably teaches the applicant’s representative’s argued limitation.
	Applicant’s undersigned representative amended the dependent claims 60-61 and 70-71. Accordingly, examiner did an updated search and found O’Donoghue et al (US 2015/0046783 A1), which teaches dependent claim 60-61 and 70-71 along with argued limitation of independent claim 52-62. For example, O’Donoghue et al teaches generating, at the user device, a query for the supplemental content based on the chapter summary, See Para [0041], [0043], [0046].
	Therefore, Allawai and Ierullo and/or O’Donoghue et al teaches all limitation of claim 52 and 62 as claimed.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Note: Examiner open for discussion if applicant’s representative needs further clarification.
			Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167